United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, Keyport, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-875
Issued: August 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2013 appellant filed a timely appeal from a February 6, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a four percent hearing loss in the left
ear, for which he received a schedule award.
FACTUAL HISTORY
On February 29, 2012 appellant, then a 50-year-old retired engineering technician, filed
an occupational disease claim alleging hearing loss as a result of exposure to loud noise in his
federal employment. He first related his condition to his work on March 1, 2006.

1

5 U.S.C. § 8101 et seq.

In support of his claim, appellant submitted a February 29, 2012 report from
Dr. Gerald G. Randolph, a Board-certified otolaryngologist, who noted appellant’s occupational
history as an ordinance equipment mechanic at the employing establishment from 1982 until his
retirement in 2006. Dr. Randolph related that appellant had undergone audiometric evaluation
with Dr. Amy Becken, an audiologist. The audiogram revealed hearing loss in the higher
frequencies with an audiometric configuration compatible with hearing loss due to noise
exposure, while the conductive component to appellant’s hearing loss in the lower frequencies
was not due to industrial causes. Dr. Randolph determined that appellant had a 39 percent
hearing loss in the right ear, 15 percent hearing loss in the left, or a binaural hearing loss at 19
percent. He diagnosed appellant with bilateral mixed-type hearing loss.
OWCP received a series of employing establishment audiograms dated from 1986 to
2003. A March 17, 2003 employing establishment audiogram revealed findings for the right ear
of 15, 15, 0 and 70 decibels at the respective frequencies of 500, 1,000, 2,000 and 3,000 Hertz
(Hz), and for the left ear, 10, 10, 15 and 75 decibels.
OWCP prepared an August 3, 2012 statement of accepted facts which related that
appellant was exposed to loud noise from 1980 to 2006 at the employing establishment due to
noise from grinders, ventilation fans, ovens, sandblasters, test equipment, cranes, air hoists,
electric hoists, air hoses and forklifts.
On August 3, 2012 OWCP requested a supplemental opinion from Dr. Randolph as to
whether appellant’s industrial noise exposure caused, aggravated or accelerated his hearing loss.
In an August 27, 2012 addendum report, Dr. Randolph related that the earliest audiogram
present in the record was dated March 27, 1980. It revealed a very significant bilateral high tone
sensorineural hearing loss compatible with noise exposure preceding his employment; however,
the degree of hearing loss was zero percent. Responding to the question as to whether
appellant’s current hearing loss exceeded what would be normally predicted on the basis of
presbycusis, Dr. Randolph responded that appellant left his employment in 2006, and
audiograms were not of record performed at or near the time he left his employment. The most
recent audiogram of record was dated March 17, 2003, which showed hearing loss had increased
in severity at 3,000 cycles, suggesting that the hearing loss had been aggravated by noise
exposure since March 1980. The hearing loss was in excess of what would normally be
predicated on the basis of presbycusis. Between 2003 and the February 29, 2012 audiogram,
appellant developed a bilateral mixed-type hearing loss with a conductive component not due to
industrial noise exposure. Subtracting the conductive component of appellant’s hearing loss, he
had a sensorineural component to his hearing loss ratable at 18.75 percent in the right ear, 11.25
percent in the left ear, with a binaural hearing loss ratable at 12.5 percent, potentially due to past
industrial noise exposure. Dr. Randolph concluded that the hearing loss was far in excess of
what would normally be predicted on the basis of presbycusis. Appellant had evidence of
eustachian tube dysfunction on tympanogram in the left ear suggesting that tymphanic membrane
motility was not entirely normal on the left side. There was no indication of any medical
condition such as acoustic neuroma or Meniere’s disease. The high tone component to
appellant’s hearing loss had an audiometric configuration compatible with significant past noise
exposure.
OWCP forwarded appellant’s case to the district medical adviser for assessment of the
percentage of permanent hearing loss. In a September 13, 2012 report, he stated that the
2

audiogram that best represented work-related exposure to noise prior to appellant’s 2006
retirement was the March 17, 2003 audiogram. It showed a pattern of high tone sensorineural
hearing loss consistent with hearing loss due to workplace noise exposure. The February 29,
2012 audiogram showed a very substantial decline in hearing since 2003 with a new pattern of
bilateral mixed-type hearing loss with a conductive component in both ears, which was not due
to industrial noise exposure. Relying on the March 17, 2003 audiogram, in accordance with the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides), the district medical adviser determined that appellant had a four
percent monaural hearing loss to the left ear and that the date of maximum medical improvement
was March 17, 2003.
In its September 25, 2012 decision, OWCP accepted appellant’s claim of bilateral noiseinduced hearing loss.
In its February 6, 2013 decision, OWCP granted appellant a schedule award for four
percent hearing loss in the left ear which covered 2.08 weeks from October 5 to 19, 2006.
LEGAL PRECEDENT
The schedule award provision of FECA2 provides compensation to employees sustaining
permanent loss or loss of use, of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which results in the sound discretion of OWCP.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged.5 The remaining amount is multiplied by a factor of 1.5 to
arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss.7 The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
2

5 U.S.C. §§ 8101-8193.

3

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

A.M.A., Guides 250.

5

Id.

6

Id.

7

Id.

8

Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

3

Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9
ANALYSIS
The Board finds that the case is not in posture for decision.
The evidence supports that appellant sustained hearing loss and was routinely exposed to
loud noise at the workplace generated by industrial equipment and machinery from 1980 until his
retirement in 2006. OWCP has therefore properly accepted appellant’s claim for bilateral
hearing loss.
The case is not in posture for decision as to the degree of hearing loss causally related to
appellant’s employment. The Board finds that a conflict exists in the medical opinion evidence
as to whether appellant has greater than a four percent hearing loss in his left ear, causally related
to his federal employment.
In his August 27, 2012 report, Dr. Randolph, appellant’s treating physician, stated that
the March 17, 2003 audiogram revealed a significant bilateral hearing loss. He remarked that
while the conductive component of appellant’s hearing loss was not due to industrial noise
exposure, the hearing loss was far in excess of which would normally be predicted on the basis
of presbycusis. Dr. Randolph concluded that the workplace exposure was of sufficient intensity
and duration to have aggravated appellant’s preexisting sensorineural hearing loss, to cause an
18.75 percent loss in the right ear and an 11.25 percent loss in the left ear.
The district medical adviser noted in his September 13, 2012 report that the February 29,
2012 audiogram revealed a sudden decline in hearing since 2003, not all of which was due to
industrial noise exposure. He then relied on the March 17, 2003 audiogram to calculate
appellant’s employment-related hearing loss as four percent hearing loss of the left ear.
Appellant did not stop working until 2006 and continued to be exposed to industrial noise
after the March 17, 2003 audiogram. Dr. Randolph opined that his hearing continued to
deteriorate due to his previous employment exposure. Therefore, he used the 2012 audiogram to
rate appellant’s hearing loss. The Board has held that it is not necessary to prove a significant
contribution of employment factors to a condition for the purpose of establishing causal
relationship.10 The Board explained in Adelbert E. Buzzell,11 that OWCP’s medical adviser was
under the mistaken belief that in Kenneth W. Morgan,12 the Board held that a noise-induced
sensorineural hearing loss does not progress after exposure to hazardous occupational noise
ceases. In Morgan, the Board did not enunciate a general rule or policy statement.13 The Board
9

5 U.S.C. § 8123(a); see also Charles E. Burke, 47 ECAB 185 (1985).

10

See Kathleen M. Fava, 49 ECAB 519 (1998); Beth P. Chaput, 37 ECAB 158 (1985).

11

34 ECAB 96 (1982).

12

28 ECAB 569 (1977).

13

See H.H., Docket No. 11-938 (issued December 23, 2011).

4

has emphasized that it does not take positions on medical questions of general application, but
instead relied upon the medical evidence submitted in each case.14
The Board finds that a conflict exists in the medical opinion evidence as to whether
appellant’s employment-related hearing loss progressed after 2003. The Board will remand the
case for referral to an impartial medical specialist for resolution of the conflict in the medical
opinion evidence. After such further development as OWCP deems necessary, it shall issue a de
novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant
sustained greater than four percent hearing loss in the left ear.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Id.

5

